 

Exhibit 10.2

 

AMENDMENT AND EXCHANGE AGREEMENT

 

THIS AMENDMENT AND EXCHANGE AGREEMENT (the “Agreement”) is dated as of March 23,
2020, by and between ShiftPixy, Inc., a Wyoming corporation (the “Company”), and
Osher Capital Partners LLC (the “Investor”).

 

WHEREAS:

 

A.   Pursuant to that certain Securities Purchase Agreement dated as of March
11, 2019, by and among the Company and the investors party thereto (the
“Purchase Agreement”), the Investor and certain other investors (the “Other
Investors” and together with the Investor, the “Investors”) received, among
other securities, Notes (the “Notes”) and Warrants (the “Warrants”) to purchase
shares of the Company’s Common Stock, par value $0.0001 per share (the “Common
Stock”) as set forth therein;

 

B.   The Company and the Investor desire to enter into this Agreement, pursuant
to which, among other things, at the Closing (as defined below), the Company,
the Investor and certain Other Investors shall amend and restate the Note (the
“Amended Note”) and exchange the Warrants held by each such Investor at the
Closing for (i) an Exchange Note in the form of Exhibit A hereto (the “Exchange
Note”), (ii) 16,531 shares of Common Stock (the “Exchange Shares”) and (iii) a
Common Stock purchase warrant in the form annexed hereto as Exhibit B (the
“Exchange Warrant”). Collectively, the Exchange Note, Exchange Shares and
Exchange Warrant are sometimes referred to herein as the “Exchange Securities”;
and

 

C.   The exchange of the Warrants for the Exchange Securities are being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”).

 

D.   Upper case terms employed herein, unless otherwise defined, shall have the
meanings attributed to them in the Purchase Agreement, Amended Note, Exchange
Note and Exchange Warrant, as applicable.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.EXCHANGE.

 

(a)                 Exchange. Subject to the satisfaction or waiver of the
conditions with respect to the Closing set forth in Sections 4 and 5 below, at
the Closing, the Investor and the Company shall, pursuant to Section 3(a)(9) of
the Securities Act, exchange the Warrants for (i) the Exchange Note in the
principal amount of $21,502.50, (ii) 16,531 Exchange Shares, and (iii) the
Exchange Warrant initially convertible into 32,590 Warrant Shares (as defined
therein), (the “Exchange”). Upon consummation of the Exchange, the Investor
acknowledges and agrees that the Warrants are hereby terminated and extinguished
in their entirety with no further force and effect.

 

i.            Closing. The issuance of the Shares (the “Closing”) shall occur
remotely via the electronic exchange of documents and signatures, or at such
other place as the Parties may agree in writing. The date and time of the
Closing shall be 10:00 a.m., New York time, on which the conditions to the
Closing set forth in Sections 4 and 5 below are satisfied or waived (or such
later date as is mutually agreed to by the Company and Investor). The Closing,
if at all, must occur not later than March 26, 2020.

 

ii.            Consideration. At the Closing, the Exchange Securities shall be
issued to the Investor in exchange for the Warrants without the payment of any
additional consideration.

 

iii.            Delivery. In exchange for the Warrants, the Company shall, at
the Closing, (i) deliver or cause to be delivered to the Investor the original
Exchange Note and the original Exchange Warrant and (ii) cause VStock Transfer,
LLC (together with any subsequent transfer agent, the “Transfer Agent”) through
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
to credit the Exchange Shares to the Investor’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system.

 



 

 

 

(b)                Other Documents. The Company and the Investor shall execute
and/or deliver such other documents and agreements as are reasonably necessary
to effectuate the Exchange.

 

2.REPRESENTATIONS AND WARRANTIES

 

(a)                 Investor Representations and Warranties. The Investor hereby
represents and warrants to the Company as follows:

 

i.            Organization; Authority. The Investor is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
capacity, right, corporate, partnership, limited liability company or similar
power and authority, as applicable, to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement and
performance by the Investor of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of the Investor.
This Agreement has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Investor, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

ii.            Understandings or Arrangements. The Investor is acquiring the
Exchange Securities hereunder as principal for its own account and has no direct
or indirect arrangement or understandings with any other persons to distribute
or regarding the distribution of such Exchange Securities and the Conversion
Shares (as defined in the Exchange Note) and the Warrant Shares (as defined in
the Warrant) (the Conversion Shares and Warrant Shares are sometimes referred to
herein as “Underlying Shares”) (this representation and warranty not limiting
the Investor’s right to sell the Exchange Securities and Underlying Shares
pursuant to any effective registration statement or otherwise in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Exchange Securities hereunder in the ordinary course of its business.

 

iii.            Reliance on Exemptions. The Investor understands that the
Exchange Securities and Underlying Shares are being offered and sold to in
reliance upon specific exemptions from the registration requirements of the
Securities Act and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, covenants, agreements, acknowledgments and
understandings of the Investor contained in this Agreement in order to determine
the availability of such exemptions and the eligibility of the Investor to
acquire the Exchange Securities and Underlying Shares.

 

iv.            Risk of Loss. The Investor understands that its investment in the
Exchange Securities and Underlying Shares hereunder involves a significant
degree of risk, including a risk of total loss of the Investor’s investment, and
the Investor has full cognizance of and understands all of the risk factors
related to its acquisition of the Exchange Securities and Underlying Shares,
including, but not limited to, those risk factors included in all reports,
schedules, forms, statements and other documents filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof, including the exhibits thereto and
documents incorporated by reference therein (the “SEC Reports”). The Investor
understands that no representation is being made as to the future value of the
Shares.

 

v.            Investor Status. At the time the Investor was offered the Exchange
Securities and Underlying Shares hereunder, it was, and as of the date hereof it
is either: (i) an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act or (ii) a “qualified institutional buyer”
as defined in Rule 144A under the Securities Act. The Investor is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.

 



 2 

 

 

vi.            Experience of the Investor. The Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Exchange Securities
and Underlying Shares, and has so evaluated the merits and risks of such
investment. The Investor is able to bear the economic risk of an investment in
the Exchange Securities and Underlying Shares and, at the present time, is able
to afford a complete loss of such investment.

 

vii.            Information. The Investors and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the Exchange that have been requested
by the Investor. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Investor or its advisors, if
any, or its representatives shall modify, amend or affect the Investor’s right
to rely on the Company’s representations and warranties contained herein.

 

viii.            No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Exchange
Securities or the fairness or suitability of the investment in the Exchange
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Exchange Securities.

 

ix.            Transfer or Resale. The Investor understands that: (i) the
Exchange Securities have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless subsequently registered thereunder; (ii)
any sale of the Exchange Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”), and
further, if Rule 144 is not applicable, any resale of the Exchange Securities
under circumstances in which the seller (or the Person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC promulgated thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Exchange Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing, the Exchange Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Exchange Securities and such pledge of Exchange
Securities shall not be deemed to be a transfer, sale or assignment of the
Exchange Securities hereunder, and the Investor shall not be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement.

 

x.            No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Investor, or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.

 

(b)                Company Representations and Warranties. The Company
represents and warrants to the Investor that, as of the date hereof and as of
the Closing:

 

i.            Organization and Qualification. Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
operations (including results thereof), assets, business, prospects or condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
any other agreements or instruments to be entered into in connection herewith or
(iii) the authority or ability of the Company or any of its Subsidiaries to
perform any of their respective obligations under any of the Transaction
Documents (as defined below). Other than Shift Human Capital Management Inc.
(dba Shiftable HR), the Company has no Subsidiaries. “Subsidiaries” means any
Person in which the Company, directly or indirectly, (I) owns any of the
outstanding capital stock or holds any equity or similar interest of such Person
or (II) controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.”

 



 3 

 

 

ii.            Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Exchange
Securities in accordance with the terms hereof and thereof. The execution and
delivery of this Agreement and the Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Amended Note, the Exchange
Note and the reservation for issuance and issuance of the Conversion Shares
issuable upon conversion of the Amended Note and the Exchange Note, as the case
may be, and the issuance of the Exchange Warrant and the reservation for
issuance and issuance of the Warrant Shares issuable upon exercise of the
Exchange Warrant), and the issuance of the Exchange Shares have been duly
authorized by the Company’s board of directors and (other than the filing with
the U.S. Securities and Exchange Commission (the “SEC”) of one or more
registration statements in accordance with the requirements of the Registration
Rights Agreement, a Form D with the SEC and any other filings as may be required
by any state securities agencies) no further filing, consent or authorization is
required by the Company, its Subsidiaries, their respective boards of directors
or their stockholders or the Principal Market or any other trading market or
other governing body. This Agreement has been, and the other Transaction
Documents to which it is a party will be prior to the Closing, duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Amended Note, the Exchange Note, the Exchange Warrant, the Exchange Shares, the
Registration Rights Agreement, and each of the other agreements and instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time.

 

iii.            Issuance of Securities. The issuance of the Amended Note,
Exchange Note, Underlying Shares, and Exchange Shares, and the Exchange Warrant
are duly authorized and upon issuance in accordance with the terms of the
Transaction Documents shall be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, mortgages, defects, claims, liens,
pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof.

 

iv.            No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Amended Note, the Exchange Note, the Exchange Warrant, the
Conversion Shares and the Warrant Shares and the reservation for issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
the Articles of Incorporation (as defined below) (including, without limitation,
any certificate of designation contained therein), Bylaws (as defined below),
certificate of formation, memorandum of association, articles of association,
bylaws or other organizational documents of the Company or any of its
Subsidiaries, or any capital stock or other securities of the Company or any of
its Subsidiaries, (ii) except as set forth on Schedule (iv), conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration, cancellation, repricing, adjustment,
reset, modification or amendment of, any agreement, indenture or instrument to
which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, foreign, federal and state securities laws and regulations
and the rules and regulations of the Nasdaq Capital Market (the “Principal
Market”) and including all applicable foreign, federal and state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected; with or without notice, lapse of time or both.

 



 4 

 

 

v.            Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than the filing with the SEC of one or more
registration statements in accordance with the requirements of the Registration
Rights Agreement, a Form D with the SEC and any other filings as may be required
by any state securities agencies), any Governmental Entity (as defined below) or
any regulatory or self-regulatory agency or any other Person in order for the
Company to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been or will be obtained or effected on or prior
to the Closing, and neither the Company nor any of its Subsidiaries are aware of
any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. The Company is not in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing. For the avoidance of doubt, The Nasdaq Stock Market shall
not be considered a Governmental Entity for purposes of this definition.

 

vi.            Acknowledgment Regarding Investor’s Exchange of Exchange
Securities. The Company acknowledges and agrees that the Investor is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)). The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by the Investor or any of its representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Investor’s purchase
of the Exchange Securities.

 

vii.            No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Exchange Securities under the Securities Act, whether
through integration with prior offerings or otherwise, or cause this offering of
the Exchange Securities to require approval of stockholders of the Company for
purposes of the Securities Act or under any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated for quotation. None of the Company, its
Subsidiaries, their affiliates nor any Person acting on their behalf will take
any action or steps that would require registration of the issuance of any of
the Exchange Securities under the Securities Act or cause the offering of any of
the Exchange Securities to be integrated with other offerings of securities of
the Company.

 

viii.            Dilutive Effect. The Company further acknowledges that its
obligation to issue the (i) Conversion Shares pursuant to the terms of the
Exchange Note in accordance with this Agreement and the Exchange Note, (ii) the
Warrant Shares upon exercise of the Exchange Warrant in accordance with this
Agreement and the Exchange Warrant and (iii) the Exchange Shares in accordance
with this Agreement is, in each case, absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.

 



 5 

 

 

ix.            SEC Reports; Financial Statements. Except as set forth on
Schedule (ix), during the two (2) years prior to the date hereof, the Company
has timely filed all SEC Reports. As of their respective dates, except as set
forth on Schedule (ix), the SEC Reports complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Reports, and none of the SEC
Reports, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. The SEC Reports have been
prepared in accordance with generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). The reserves, if any, established by the Company or the lack of
reserves, if applicable, are reasonable based upon facts and circumstances known
by the Company on the date hereof and there are no loss contingencies that are
required to be accrued by the Statement of Financial Accounting Standard No. 5
of the Financial Accounting Standards Board which are not provided for by the
Company in its financial statements or otherwise. No other information provided
by or on behalf of the Company to the Investor which is not included in the SEC
Reports contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein not misleading,
in the light of the circumstance under which they are or were made. The Company
is not currently contemplating to amend or restate any of the financial
statements (including, without limitation, any notes or any letter of the
independent accountants of the Company with respect thereto) included in the SEC
Reports (the “Financial Statements”), nor is the Company currently aware of
facts or circumstances which would require the Company to amend or restate any
of the Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 

x.            Absence of Certain Changes. Except as set forth in the SEC
Reports, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, there has been no material adverse change
and no material adverse development in the business, assets, liabilities,
properties, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries. Since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, neither the Company nor any of its Subsidiaries has (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate,
outside of the ordinary course of business or (iii) made any capital
expenditures, individually or in the aggregate, outside of the ordinary course
of business. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 2(b)(x), “Insolvent”
means, (i) with respect to the Company and its Subsidiaries, on a consolidated
basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (B) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature; and (ii) with respect to the Company and each Subsidiary, individually,
(A) the present fair saleable value of the Company’s or such Subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total Indebtedness, (B) the Company or such Subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature. Neither the Company nor any of its Subsidiaries has engaged
in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 



 6 

 

 

xi.            No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Subsidiaries or any of their respective businesses, properties,
liabilities, prospects, operations (including results thereof) or condition
(financial or otherwise), that (i) would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced, (ii) could have a material
adverse effect on the Investor’s investment hereunder or (iii) could have a
Material Adverse Effect.

 

xii.            Conduct of Business; Regulatory Permits. Except as set forth in
the SEC Reports, neither the Company nor any of its Subsidiaries is in violation
of any term of or in default under its Articles of Incorporation, any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or any of its Subsidiaries or Bylaws or
their organizational charter, certificate of formation, memorandum of
association, articles of association, Articles of Incorporation or certificate
of incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Except as set forth in the SEC
Reports, during the two years prior to the date hereof, (i) the Common Stock has
been listed or designated for quotation on the Principal Market, (ii) trading in
the Common Stock has not been suspended by the SEC or the Principal Market and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 

xiii.            Foreign Corrupt Practices. None of the Company, any of its
Subsidiaries or any director, officer, agent, employee, nor any other person
acting for or on behalf of the foregoing (individually and collectively, a
“Company Affiliate”) have violated the U.S. Foreign Corrupt Practices Act (the
“FCPA”) or any other applicable anti-bribery or anti-corruption laws, nor has
any Company Affiliate offered, paid, promised to pay, or authorized the payment
of any money, or offered, given, promised to give, or authorized the giving of
anything of value, to any officer, employee or any other person acting in an
official capacity for any Governmental Entity to any political party or official
thereof or to any candidate for political office (individually and collectively,
a “Government Official”) or to any person under circumstances where such Company
Affiliate knew or was aware of a high probability that all or a portion of such
money or thing of value would be offered, given or promised, directly or
indirectly, to any Government Official, for the purpose of:

 

(i)(A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or

 



 7 

 

 

(ii)assisting the Company or its Subsidiaries in obtaining or retaining business
for or with, or directing business to, the Company or its Subsidiaries.

 

xiv.            Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, and any and all applicable rules and regulations promulgated
by the SEC thereunder.

 

xv.            Transactions With Affiliates. No current or former employee,
partner, director, officer or stockholder (direct or indirect) of the Company or
its Subsidiaries, or any associate, or, to the knowledge of the Company, any
affiliate of any thereof, or any relative with a relationship no more remote
than first cousin of any of the foregoing, is presently, or has ever been, (i) a
party to any transaction with the Company or its Subsidiaries (including any
contract, agreement or other arrangement providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer or stockholder or such associate or
affiliate or relative Subsidiaries (other than for ordinary course services as
employees, officers or directors of the Company or any of its Subsidiaries)) or
(ii) the direct or indirect owner of an interest in any corporation, firm,
association or business organization which is a competitor, supplier or customer
of the Company or its Subsidiaries (except for a passive investment (direct or
indirect) in less than 5% of the common stock of a company whose securities are
traded on or quoted through an Eligible Market (as defined in the Exchange
Note)), nor does any such Person receive income from any source other than the
Company or its Subsidiaries which relates to the business of the Company or its
Subsidiaries or should properly accrue to the Company or its Subsidiaries. No
employee, officer, stockholder or director of the Company or any of its
Subsidiaries or member of his or her immediate family is indebted to the Company
or its Subsidiaries, as the case may be, nor is the Company or any of its
Subsidiaries indebted (or committed to make loans or extend or guarantee credit)
to any of them, other than (i) for payment of salary for services rendered, (ii)
reimbursement for reasonable expenses incurred on behalf of the Company, and
(iii) for other standard employee benefits made generally available to all
employees or executives (including stock option agreements outstanding under any
stock option plan approved by the board of directors of the Company).

 

xvi.            Equity Capitalization.

 

(i)            Definitions:

 

a.“Common Stock” means (x) the Company’s shares of common stock, $0.0001 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

b.“Preferred Stock” means (x) the Company’s blank check preferred stock, $0.0001
par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(ii)           Authorized and Outstanding Capital Stock. As of the date hereof,
the authorized capital stock of the Company consists of (A) 750,000,000 shares
of Common Stock, and (B) 50,000,000 shares of Preferred Stock, none of which are
issued and outstanding. No shares of Common Stock are held in the treasury of
the Company.

 

(iii)          Valid Issuance; Available Shares; Affiliates. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Schedule (xvi) sets forth
the number of shares of Common Stock that are (A) reserved for issuance pursuant
to Convertible Securities (as defined below) (other than the Amended Note, the
Exchange Note and the Exchange Warrant) and (B) that are, as of the date hereof,
owned by Persons who are “affiliates” (as defined in Rule 405 of the Securities
Act and calculated based on the assumption that only officers, directors and
holders of at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.
Except as set forth on Schedule (xvi), to the Company’s knowledge, no Person
owns 10% or more of the Company’s issued and outstanding shares of Common Stock
(calculated based on the assumption that all Convertible Securities (as defined
below), whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws).

 



 8 

 

 

(iv)            Existing Securities; Obligations. Except as disclosed in the SEC
Reports: (A) none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights Agreement); (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Exchange Securities that have not
been waived; and (F) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.

 

(v)            Organizational Documents. The Company has furnished to the
Investor true, correct and complete copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

 

xvii.            Indebtedness and Other Contracts. Neither the Company nor any
of its Subsidiaries, (i) except as disclosed on Schedule (xvii), has any
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (ii) is a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries; (iv) is in violation of any term of, or in
default under, any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (v) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Reports which are not so disclosed in the SEC Reports, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

 



 9 

 

 

xviii.            Litigation. There is no action, suit, arbitration, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, other Governmental Entity, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in the SEC Reports
or in Schedule (xviii). No director, officer or employee of the Company or any
of its subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in
spoliation in reasonable anticipation of litigation. Without limitation of the
foregoing, there has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or officer of the Company
or any of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the 1934 Act. After reasonable inquiry of its
employees, the Company is not aware of any fact which might result in or form
the basis for any such action, suit, arbitration, investigation, inquiry or
other proceeding. Neither the Company nor any of its Subsidiaries is subject to
any order, writ, judgment, injunction, decree, determination or award of any
Governmental Entity.

 

xix.            Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

xx.            Employee Relations. Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company and its Subsidiaries believe that their relations
with their employees are good. No executive officer (as defined in Rule 501(f)
promulgated under the Securities Act) or other key employee of the Company or
any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

xxi.            Title.

 

(i)      Real Property. Each of the Company and its Subsidiaries holds good
title to all real property, leases in real property, facilities or other
interests in real property owned or held by the Company or any of its
Subsidiaries (the “Real Property”) owned by the Company or any of its
Subsidiaries (as applicable). The Real Property is free and clear of all Liens
and is not subject to any rights of way, building use restrictions, exceptions,
variances, reservations, or limitations of any nature except for (a) Liens for
current taxes not yet due and (b) zoning laws and other land use restrictions
that do not impair the present or anticipated use of the property subject
thereto. Any Real Property held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

 



 10 

 

 

(ii)    Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its Subsidiaries owns all of its Fixtures and
Equipment free and clear of all Liens except for (a) liens for current taxes not
yet due and (b) zoning laws and other land use restrictions that do not impair
the present or anticipated use of the property subject thereto.

 

xxii.            Intellectual Property Rights. The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, original works of
authorship, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
presently proposed to be conducted. Each of patents owned by the Company or any
of its Subsidiaries is listed on Schedule 3(xxii). Except as set forth in
Schedule 3(xxii), none of the Company’s Intellectual Property Rights have
expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any of its Subsidiaries, being threatened, against the Company or
any of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.

 

xxiii.            Environmental Laws.

 

(i)                  The Company and its Subsidiaries (A) are in compliance with
any and all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (A), (B) and (C), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(ii)                No Hazardous Materials:

 

(A)have been disposed of or otherwise released from any Real Property of the
Company or any of its Subsidiaries in violation of any Environmental Laws; or

 

(B)are present on, over, beneath, in or upon any Real Property or any portion
thereof in quantities that would constitute a violation of any Environmental
Laws. No prior use by the Company or any of its Subsidiaries of any Real
Property has occurred that violates any Environmental Laws, which violation
would have a material adverse effect on the business of the Company or any of
its Subsidiaries.

 



 11 

 

 

(iii)              Neither the Company nor any of its Subsidiaries knows of any
other person who or entity which has stored, treated, recycled, disposed of or
otherwise located on any Real Property any Hazardous Materials, including,
without limitation, such substances as asbestos and polychlorinated biphenyls.

 

(iv)               None of the Real Property are on any federal or state
“Superfund” list or Liability Information System (“CERCLIS”) list or any state
environmental agency list of sites under consideration for CERCLIS, nor subject
to any environmental related Liens.

 

xxiv.            Subsidiary Rights. The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

 

xxv.            Tax Status. The Company and each of its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the Code. The
net operating loss carryforwards (“NOLs”) for United States federal income tax
purposes of the consolidated group of which the Company is the common parent, if
any, shall not be adversely effected by the transactions contemplated hereby.
The transactions contemplated hereby do not constitute an “ownership change”
within the meaning of Section 382 of the Code, thereby preserving the Company’s
ability to utilize such NOLs.

 

xxvi.            Internal Accounting and Disclosure Controls. Except as set
forth on Schedule (xxvi), the Company and each of its Subsidiaries maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the 1934 Act) that is effective to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant, Governmental Entity or other
Person relating to any potential material weakness or significant deficiency in
any part of the internal controls over financial reporting of the Company or any
of its Subsidiaries.

 

xxvii.            Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 



 12 

 

 

xxviii.            Investment Company Status. The Company is not, and upon
consummation of the sale of the Exchange Securities will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended. 

 

xxix.            Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Exchange Securities, or (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Exchange Securities.

 

xxx.            U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the Exchange
Securities are held by the Investor, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon the Investor’s request.

 

xxxi.            [Reserved].

 

xxxii.            Transfer Taxes. At the Closing, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Exchange Securities to be
sold to the Investor hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

xxxiii.            Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

xxxiv.            Shell Company Status. The Company is not, and has never been,
an issuer identified in, or subject to, Rule 144(i).

 

xxxv.            Illegal or Unauthorized Payments; Political Contributions.
Neither the Company nor any of its Subsidiaries nor, to the best of the
Company’s knowledge (after reasonable inquiry of its officers and directors),
any of the officers, directors, employees, agents or other representatives of
the Company or any of its Subsidiaries or any other business entity or
enterprise with which the Company or any Subsidiary is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (i) as a kickback or bribe to any Person or
(ii) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

 

xxxvi.            Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 



 13 

 

 

xxxvii.            Management. Except as set forth in the SEC Reports, during
the past five year period, no current or former officer or director or any of
its Subsidiaries has been the subject of:

 

(i)                  a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii)                a conviction in a criminal proceeding or a named subject of
a pending criminal proceeding (excluding traffic violations that do not relate
to driving while intoxicated or driving under the influence);

 

(iii)              any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

(1)Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)Engaging in any particular type of business practice; or

 

(3)Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv)               any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than sixty (60) days the right of any such person to engage in any
activity described in the preceding sub paragraph, or to be associated with
persons engaged in any such activity;

 

(v)                a finding by a court of competent jurisdiction in a civil
action or by the SEC or other authority to have violated any securities law,
regulation or decree and the judgment in such civil action or finding by the SEC
or any other authority has not been subsequently reversed, suspended or vacated;
or

 

(vi)               a finding by a court of competent jurisdiction in a civil
action or by the Commodity Futures Trading Commission to have violated any
federal commodities law, and the judgment in such civil action or finding has
not been subsequently reversed, suspended or vacated.

 

xxxviii.            Stock Option Plans. Each stock option granted by the Company
was granted (i) in accordance with the terms of the applicable stock option plan
of the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under the
Company’s stock option plan has been backdated. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

xxxix.            No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
formerly or presently employed by the Company and the Company is current with
respect to any fees owed to its accountants and lawyers which could affect the
Company’s ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 



 14 

 

 

xl.            No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Investor a copy of any disclosures
provided thereunder.

 

xli.            Other Covered Persons. The Company is not aware of any Person
(other than the Placement Agent) that has been or will be paid (directly or
indirectly) remuneration for solicitation of the Investor in connection with the
sale of the Exchange Securities.

 

xlii.            No Additional Agreements. The Company does not have any
agreement or understanding with the Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

 

xliii.            Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

xliv.            Federal Power Act. None of the Company nor any of its
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.

 

xlv.            Ranking of Exchange Note. No Indebtedness of the Company, at the
Closing, will be senior to the Exchange Note in right of payment, whether with
respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise.

 

xlvi.            Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Investor or its agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Investor regarding the Company and its Subsidiaries, their businesses and
the transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to the Investor pursuant to or in
connection with this Agreement and the other Transaction Documents, taken as a
whole, will be true and correct in all material respects as of the date on which
such information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly disclosed. All
financial projections and forecasts that have been prepared by or on behalf of
the Company or any of its Subsidiaries and made available to you have been
prepared in good faith based upon reasonable assumptions and represented, at the
time each such financial projection or forecast was delivered to the Investor,
the Company’s best estimate of future financial performance (it being recognized
that such financial projections or forecasts are not to be viewed as facts and
that the actual results during the period or periods covered by any such
financial projections or forecasts may differ from the projected or forecasted
results). The Company acknowledges and agrees that the Investor does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2(a).

 



 15 

 

 

xlvii.            Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement), stockholder rights plan or other
similar anti-takeover provision under the Certificate of Incorporation, Bylaws
or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which, in each case, is or could become applicable to
any Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Exchange Securities
and any Investor’s ownership of the Exchange Securities.

 

xlviii.            Acknowledgement Regarding Investor’s Trading Activity. It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, the Investor has not been asked by the
Company or any of its Subsidiaries to agree, nor has the Investor agreed with
the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Exchange Securities for any specified term; (ii) any Investor, and
counterparties in “derivative” transactions to which any such Investor is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to such Investor’s knowledge of the
transactions contemplated by the Transaction Documents; (iii) each Investor
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction; and (iv) each Investor may
rely on the Company’s obligation to timely deliver shares of Common Stock upon
conversion, exercise or exchange, as applicable, of the Exchange Securities as
and when required pursuant to the Transaction Documents for purposes of
effecting trading in the Common Stock of the Company. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) one or more Investors may engage in hedging and/or
trading activities (including, without limitation, the location and/or
reservation of borrowable shares of Common Stock) at various times during the
period that the Exchange Securities are outstanding, including, without
limitation, during the periods that the value and/or number of the Warrant
Shares or Conversion Shares, as applicable, deliverable with respect to the
Exchange Securities are being determined and such hedging and/or trading
activities (including, without limitation, the location and/or reservation of
borrowable shares of Common Stock), if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Amended Note, the Exchange Note, the Warrants or
any other Transaction Document or any of the documents executed in connection
herewith or therewith.

 

3.COVENANTS.

 

(a)                 Best Efforts. The Investor shall use its best efforts to
timely satisfy each of the covenants hereunder and conditions to be satisfied by
it as provided in Section 4 of this Agreement. The Company shall use its best
efforts to timely satisfy each of the covenants hereunder and conditions to be
satisfied by it as provided in Section 5 of this Agreement.

 

(b)                Form D and Blue Sky. The Company shall file a Form D with
respect to the Exchange Securities as required under Regulation D and to provide
a copy thereof to the Investor promptly after such filing. The Company shall, on
or before the Closing, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Exchange Securities for sale to the Investor at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Exchange Securities required under all applicable
securities laws (including, without limitation, all applicable federal
securities laws and all applicable “Blue Sky” laws), and the Company shall
comply with all applicable foreign, federal, state and local laws, statutes,
rules, regulations and the like relating to the offering and sale of the
Exchange Securities to the Investor.

 



 16 

 

 

(c)                 Reporting Status. Until the date on which the Investor shall
have sold all of the shares of Common Stock issuable in connection with this
Agreement (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination. The Company shall take all
actions necessary to maintain its eligibility to register the Registrable
Securities for resale by the Investor on Form S-3.

 

(d)                Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Exchange Securities may be tacked
onto the holding period of the Warrants, and the Company agrees not to take a
position contrary to this Section 3(d). The Company further agrees that the Rule
144 holding period for the issuance and resale of the Exchange Shares have been
satisfied and that the Exchange Shares will be issued without any restrictive
legend or transfer restrictions.

 

(e)                 Financial Information. The Company agrees to send the
following to each Investor (as defined in the Registration Rights Agreement)
during the Reporting Period (i) unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, within
one (1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the Securities Act, (ii) unless the
following are either filed with the SEC through EDGAR or are otherwise widely
disseminated via a recognized news release service (such as PR Newswire), on the
same day as the release thereof, facsimile copies of all press releases issued
by the Company or any of its Subsidiaries and (iii) unless the following are
filed with the SEC through EDGAR, copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

(f)                  Listing. By no later than fifteen days following the
Closing, the Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Exchange Shares and Underlying
Shares upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of issuance) and shall maintain
such listing or designation for quotation (as the case may be) of all shares of
Common Stock issuable pursuant to this Agreement from time to time issuable
under the terms of the Transaction Documents on such national securities
exchange or automated quotation system. The Company shall maintain the Common
Stock’s listing or authorization for quotation (as the case may be) on the
Principal Market, The New York Stock Exchange, the NYSE American, the Nasdaq
Capital Market, the Nasdaq Global Market or the Nasdaq Global Select Market
(each, an “Eligible Market”). Neither the Company nor any of its Subsidiaries
shall take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on an Eligible Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 3(f).

 

(g)                [Reserved].

 

(h)                Pledge of Exchange Securities. Notwithstanding anything to
the contrary contained in this Agreement, the Company acknowledges and agrees
that the Exchange Securities may be pledged by the Investor in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Exchange Securities. The pledge of the Exchange Securities shall
not be deemed to be a transfer, sale or assignment of the Exchange Securities
hereunder, and the Investor shall not be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Exchange Securities to
such pledgee by the Investor.

 

(i)                  Disclosure of Transactions and Other Material Information.

 

(i)                  Disclosure of Transaction. The Company may, on or before
9:30 a.m., New York time, on the date of this Agreement, issue a press release
(the “Press Release”) reasonably acceptable to the Investors disclosing all the
material terms of the transactions contemplated by the Transaction Documents. On
or before 9:30 a.m., New York time, on the date of this Agreement, the Company
shall file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
form of Amendment Agreement, the form of Notes, the form of the Warrants and the
form of the Registration Rights Agreement) (including all attachments, the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) provided to any of the
Investors by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Investors or any of their affiliates, on the other hand, shall terminate.

 



 17 

 

 

(ii)                Limitations on Disclosure. The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide the
Investor with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express prior
written consent of the Investor (which may be granted or withheld in the
Investor’s sole discretion). In the event of a breach of any of the foregoing
covenants, or any of the covenants or agreements contained in any other
Transaction Document, by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the Transaction Documents, the Investor shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such breach or such material, non-public
information, as applicable, without the prior approval by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees or agents. The Investor shall not have any liability to the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees, affiliates, stockholders or agents, for any such disclosure. To the
extent that the Company delivers any material, non-public information to the
Investor without the Investor’s consent, the Company hereby covenants and agrees
that the Investor shall not have any duty of confidentiality with respect to, or
a duty not to trade on the basis of, such material, non-public information.
Subject to the foregoing, neither the Company, its Subsidiaries nor the Investor
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of the Investor, to make the Press Release
and any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Investor (which may be granted or withheld in the Investor’s sole
discretion), the Company shall not (and shall cause each of its Subsidiaries and
affiliates to not) disclose the name of the Investor in any filing,
announcement, release or otherwise. Notwithstanding anything contained in this
Agreement to the contrary and without implication that the contrary would
otherwise be true, the Company expressly acknowledges and agrees that the
Investor shall not have (unless expressly agreed to by the Investor after the
date hereof in a written definitive and binding agreement executed by the
Company and the Investor), any duty of confidentiality with respect to, or a
duty not to trade on the basis of, any material, non-public information
regarding the Company or any of its Subsidiaries.

 

(iii)              Other Confidential Information. Disclosure Failures;
Disclosure Delay Payments. In addition to other remedies set forth in this
Section 3(i), and without limiting anything set forth in any other Transaction
Document, at any time after the Closing if the Company, any of its Subsidiaries,
or any of their respective officers, directors, employees or agents, provides
the Investor with material non-public information relating to the Company or any
of its Subsidiaries (each, the “Confidential Information”), the Company shall,
on or prior to the applicable Required Disclosure Date (as defined below),
publicly disclose such Confidential Information on a Current Report on Form 8-K
or otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to the Investor by
the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon such Disclosure, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate. In the event that the Company
fails to effect such Disclosure on or prior to the Required Disclosure Date and
the Investor shall have possessed Confidential Information for at least ten (10)
consecutive Trading Days (each, a “Disclosure Failure”), then, as partial relief
for the damages to the Investor by reason of any such delay in, or reduction of,
its ability to buy or sell shares of Common Stock after such Required Disclosure
Date (which remedy shall not be exclusive of any other remedies available at law
or in equity), the Company shall pay to the Investor an amount in cash equal to
the greater of (I) two percent (2%) of the aggregate Purchase Price and (II) the
applicable Disclosure Restitution Amount, on each of the following dates (each,
a “Disclosure Delay Payment Date”): (i) on the date of such Disclosure Failure
and (ii) on every thirty (30) day anniversary such Disclosure Failure until the
earlier of (x) the date such Disclosure Failure is cured and (y) such time as
all such non-public information provided to the Investor shall cease to be
Confidential Information (as evidenced by a certificate, duly executed by an
authorized officer of the Company to the foregoing effect) (such earlier date,
as applicable, a “Disclosure Cure Date”). Following the initial Disclosure Delay
Payment for any particular Disclosure Failure, without limiting the foregoing,
if a Disclosure Cure Date occurs prior to any thirty (30) day anniversary of
such Disclosure Failure, then such Disclosure Delay Payment (prorated for such
partial month) shall be made on the second (2nd) Business Day after such
Disclosure Cure Date. The payments to which an Investor shall be entitled
pursuant to this Section 3(g)(ii) are referred to herein as “Disclosure Delay
Payments.” In the event the Company fails to make Disclosure Delay Payments in a
timely manner in accordance with the foregoing, such Disclosure Delay Payments
shall bear interest at the rate of two percent (2%) per month (prorated for
partial months) until paid in full.

 



 18 

 

 

(iv)               For the purpose of this Agreement the following definitions
shall apply:

 

(1)                “Disclosure Failure Market Price” means, as of any Disclosure
Delay Payment Date, the price computed as the quotient of (I) the sum of the
five (5) highest VWAPs (as defined in the Exchange Warrant) of the Common Stock
during the applicable Disclosure Restitution Period (as defined below), divided
by (II) five (5) (such period, the “Disclosure Failure Measuring Period”). All
such determinations to be appropriately adjusted for any share dividend, share
split, share combination, reclassification or similar transaction that
proportionately decreases or increases the Common Stock during such Disclosure
Failure Measuring Period.

 

(2)                “Disclosure Restitution Amount” means, as of any Disclosure
Delay Payment Date, the product of (x) difference of (I) the Disclosure Failure
Market Price less (II) the lowest purchase price, per share of Common Stock, of
any Common Stock issued or issuable to the Investor pursuant to this Agreement
or any other Transaction Document, multiplied by (y) 10% of the aggregate daily
dollar trading volume (as reported on Bloomberg (as defined in the Exchange
Warrant)) of the Common Stock on the Principal Market for each Trading Day (as
defined in the Exchange Warrant) either (1) with respect to the initial
Disclosure Delay Payment Date, during the period commencing on the applicable
Required Disclosure Date through and including the Trading Day immediately prior
to the initial Disclosure Delay Payment Date or (2) with respect to each other
Disclosure Delay Payment Date, during the period commencing the immediately
preceding Disclosure Delay Payment Date through and including the Trading Day
immediately prior to such applicable Disclosure Delay Payment Date (such
applicable period, the “Disclosure Restitution Period”).

 

(3)                “Required Disclosure Date” means (x) if the Investor
authorized the delivery of such Confidential Information, either (I) if the
Company and the Investor have mutually agreed upon a date (as evidenced by an
e-mail or other writing) of Disclosure of such Confidential Information, such
agreed upon date or (II) otherwise, the seventh (7th) calendar day after the
date the Investor first received any Confidential Information or (y) if the
Investor did not authorize the delivery of such Confidential Information, the
first (1st) Business Day after the Investor’s receipt of such Confidential
Information.

 

(j)                  [Reserved].

 



 19 

 

 

(k)                Additional Issuance of Securities. So long as the Investor
beneficially owns the Exchange Note or the Exchange Warrant, the Company will
not, without the prior written consent of the Required Holders, issue any
securities that would cause a breach or default under the Exchange Note or the
Exchange Warrant. The Company agrees that for the period commencing on the date
hereof and ending on the 21st Trading Day after the 8-K Filing is made (the
“Restricted Period”), neither the Company nor any of its Subsidiaries shall
directly or indirectly issue, offer, sell, grant any option or right to
purchase, or otherwise dispose of (or announce any issuance, offer, sale, grant
of any option or right to purchase or other disposition of) any equity security
or any equity-linked or related security (including, without limitation, any
“equity security” (as that term is defined under Rule 405 promulgated under the
Securities Act), any Convertible Securities (as defined below), any preferred
stock or any purchase rights (any such issuance, offer, sale, grant or
disposition (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). Notwithstanding the
foregoing, this Section 3(k) shall not apply in respect of the issuance of (i)
shares of Common Stock or standard options to purchase Common Stock to
directors, officers or employees of the Company in their capacity as such
pursuant to an Approved Stock Plan (as defined below), provided that (1) all
such issuances (taking into account the shares of Common Stock issuable upon
exercise of such options) after the date hereof pursuant to this clause (i) do
not, in the aggregate, exceed more than 5% of the Common Stock issued and
outstanding immediately prior to the date hereof and (2) the exercise price of
any such options is not lowered, none of such options are changed, amended,
modified or waived to increase the number of shares issuable thereunder and none
of the terms or conditions of any such options are otherwise materially changed,
amended, modified or waived in any manner that adversely affects the Investor;
(ii) shares of Common Stock issued upon the conversion or exercise of
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
issued prior to the date hereof, provided that the conversion, exercise or other
method of issuance (as the case may be) of any such Convertible Security is made
solely pursuant to the conversion, exercise or other method of issuance (as the
case may be) provisions of such Convertible Security that were in effect on the
date immediately prior to the date of this Agreement, the conversion, exercise
or issuance price of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) is not lowered, none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are changed,
amended, modified or waived to increase the number of shares issuable thereunder
and none of the terms or conditions of any such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) are otherwise materially
changed, amended, modified or waived in any manner that adversely affects the
Investor; (iii) the Conversion Shares, (iv) the Warrant Shares; (v) Convertible
Securities, including any shares of Common Stock issued upon the conversion or
exercise of Convertible Securities, issued in connection with a Subsequent
Placement, in which the proceeds thereof, in whole or in part, redeems and pays
in full the Exchange Note then outstanding in accordance therewith (including,
without limitation, all outstanding payment obligations hereunder and
thereunder); and (vi) Convertible Securities issued or issuable to CVI
Investments, Inc. or its affiliates in connection with a restructuring of CVI’s
outstanding investment in the Company, and further provided that such securities
are issued as “restricted securities” (as defined in Rule 144) and carry no
registration rights that require or permit the filing of any registration
statement in connection therewith until 90 days after the date hereof (each of
the foregoing in clauses (i) through (vi), collectively the “Excluded
Securities”). “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such. “Convertible
Securities” means any capital stock or other security of the Company or any of
its Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.

 

(l)                  Reservation of Shares. So long as either the Exchange Note
or the Exchange Warrant remains outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than 200% of (i) the maximum number of shares of Common Stock
issuable upon conversion of all the Exchange Note then outstanding (assuming for
purposes hereof that (x) the Exchange Note is convertible at the Conversion
Price then in effect and (y) any such conversion shall not take into account any
limitations on the conversion of the Exchange Note set forth in the Exchange
Note), and (ii) the maximum number of Warrant Shares issuable upon exercise of
the Exchange Warrant then outstanding (without regard to any limitations on the
exercise of the Exchange Warrant set forth therein) (collectively, the “Required
Reserve Amount”); provided that at no time shall the number of shares of Common
Stock reserved pursuant to this Section 3(l) be reduced other than
proportionally in connection with any conversion, exercise and/or redemption, as
applicable of Exchange Note and the Exchange Warrant. If at any time the number
of shares of Common Stock authorized and reserved for issuance is not sufficient
to meet the Required Reserve Amount, the Company will promptly take all
corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet the Company’s obligations pursuant to the
Transaction Documents, in the case of an insufficient number of authorized
shares, obtain stockholder approval of an increase in such authorized number of
shares, and voting the management shares of the Company in favor of an increase
in the authorized shares of the Company to ensure that the number of authorized
shares is sufficient to meet the Required Reserve Amount.

 



 20 

 

 

(m)               Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where such violations would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 

(n)                Other Notes; Variable Securities. So long as the Exchange
Note remains outstanding, the Company and each Subsidiary shall be prohibited
from effecting or entering into an agreement to effect any Subsequent Placement
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company or any Subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such Convertible Securities, or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such Convertible Securities or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock, other than pursuant to a customary “weighted
average” anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit or an “at-the-market” offering)
whereby the Company or any Subsidiary may sell securities at a future determined
price (other than standard and customary “preemptive” or “participation”
rights). Each Investor shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.

 

(o)                Passive Foreign Investment Company. The Company shall conduct
its business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

(p)                Restriction on Redemption and Cash Dividends. So long as the
Exchange Note is outstanding, the Company shall not, directly or indirectly,
redeem, or declare or pay any cash dividend or distribution on, any securities
of the Company without the prior express written consent of the Investors.

 

(q)                Corporate Existence. So long as the Investor beneficially
owns either the Exchange Note or the Exchange Warrant, the Company shall not be
party to any Fundamental Transaction (as defined in the Exchange Note) unless
the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Exchange Note and the Exchange
Warrant.

 

(r)                  [Reserved].

 

(s)                 Conversion and Exercise Procedures. Each of the form of
Exercise Notice (as defined in the Warrants) included in the Warrants and the
form of Conversion Notice (as defined in the Exchange Note) included in the
Exchange Note set forth the totality of the procedures required of the Investors
in order to exercise the Warrants or convert the Exchange Note. No legal
opinion, other information or instructions shall be required of the Investor to
exercise the Exchange Warrant or convert the Exchange Note. The Company shall
honor exercises of the Exchange Warrant and conversions of the Exchange Note and
shall deliver the Conversion Shares and Warrant Shares in accordance with the
terms, conditions and time periods set forth in the Exchange Note and the
Exchange Warrant.

 

(t)                  Regulation M. The Company will not take any action
prohibited by Regulation M under the 1934 Act, in connection with the
distribution of the Exchange Securities contemplated hereby.

 



 21 

 

 

(u)                General Solicitation. None of the Company, any of its
affiliates (as defined in Rule 501(b) under the Securities Act) or any person
acting on behalf of the Company or such affiliate will solicit any offer to buy
or offer or sell the Exchange Securities by means of any form of general
solicitation or general advertising within the meaning of Regulation D,
including: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio; and (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

 

(v)                Integration. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the Securities Act), or any person acting on behalf
of the Company or such affiliate will sell, offer for sale, or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) which will be integrated with the sale of the Exchange
Securities in a manner which would require the registration of the Exchange
Securities under the Securities Act or require stockholder approval under the
rules and regulations of the Principal Market and the Company will take all
action that is appropriate or necessary to assure that its offerings of other
securities will not be integrated for purposes of the Securities Act or the
rules and regulations of the Principal Market, with the issuance of Exchange
Securities contemplated hereby.

 

(w)               Notice of Disqualification Events. The Company will notify the
Investor in writing, prior to the Closing of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

(x)                Maximum Percentage. The Company and Investor acknowledge and
agree that the Maximum Percentage and any similar beneficial ownership
limitation applicable to the Investor with respect to any securities of the
Company held by the Investor or issuable to the Investor pursuant to this
Agreement, including but not limited to the Exchange Securities, Amended Note
and Warrants shall be increased to 9.99% as of the effective date of this
Agreement.

 

(y)                Transfer Restrictions. The Exchange Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of the Exchange Note, Conversion Shares or the Exchange
Warrants other than pursuant to an effective registration statement or Rule 144,
to the Company or to an Affiliate of an Investor, the Company may require the
transferor thereof to provide to the Company, an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act. As a condition of such transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights and obligations of the Investor under this Agreement and the other
Transaction Documents. Any and all opinions required by the Transfer Agent, the
Company or anyone else in connection with transfers of Exchange Shares,
Underlying Shares or shares issuable in connection with the Amended Note shall
be at the Company’s reasonable expense.

 

(z)                 Legend. The Investors agree to the imprinting, so long as is
required by this Section 3, of a legend on any of the Securities in the
following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. TO THE EXTENT PERMITTED BY
APPLICABLE SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN ACCREDITED INVESTOR AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



 22 

 

 

(aa)              Legend Removal. Certificates evidencing the Underlying Shares
shall not contain any legend (“Unlegended Shares”) (including the legend set
forth in Section 3.1(z) hereof): (i) while a registration statement covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, (iii) if such
Underlying Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
effective date of a registration statement registering the Underlying Shares and
Exchange Shares, or any part thereof, if required by the Transfer Agent to
effect the removal of the legend hereunder. If all or any Exchange Notes are
converted or any portion of an Exchange Warrant is exercised at a time when
there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares may be sold under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following such time as such legend is no
longer required under this Section 3.1(aa), it will, no later than two (2)
Trading Days following the delivery by an Investor to the Company or the
Transfer Agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such second (2nd ) Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Investor a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 3. Certificates for Underlying Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Investor by
crediting the account of the Investor’s prime broker with the Depository Trust
Company System as directed by such Investor.

 

(bb)             No Objection. The Company will not object to the sale of any of
the Exchange Securities by the Investor pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act.

 

4.CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:

 

(a)                 The Investor shall have duly executed this Agreement and
delivered the same to the Company.

 

(b)                The representations and warranties of the Investor shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.

 

5.CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

 

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a)                 The Company shall have duly executed and delivered this
Agreement to the Investor.

 

(b)                At the Closing, the Company shall have electronically
delivered to the Investor (or its designee) through DTC the Exchange Shares.

 



 23 

 

 

(c)                 At the Closing, the Company shall have delivered the
original Amended Note, Exchange Note and Exchange Warrant.

 

(d)                The Company shall have delivered to the Investor a
certificate signed by the Chief Executive Officer of the Company with the
authorizing resolutions.

 

(e)                 The representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

(f)                  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

6.TERMINATION.

 

In the event that the Closing does not occur on or before May 31, 2020 due to
the Company’s or the Investor’s failure to satisfy the conditions set forth in
Sections 4 and 5 hereof (and the nonbreaching party’s failure to waive such
unsatisfied conditions(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party. Upon
such termination, the terms hereof shall be null and void.

 

7.RELEASE

 

(a)                  Investor on behalf of itself and its past, present and
future heirs, subsidiaries, affiliates or other entities, executors,
administrators, successors and assigns, shareholders, directors, officers,
partners, employees, agents, attorneys, members, controlling persons, advisors,
representatives or other entities controlled by them (hereinafter, collectively
referred to as the “Investor Releasors”), and in consideration of the
transactions contemplated by this Agreement, and other good and valuable
consideration received from the Company, receipt whereof is hereby acknowledged,
releases and discharges the Company and the Company’s past, present and future
heirs, subsidiaries, affiliates or other entities, executors, administrators,
successor and assigns, shareholders, directors, officers, partners, employees,
agents, attorneys, members, controlling persons, advisors, representatives or
other entities controlled by them (collectively, hereinafter referred to as the
“Company Releasees”) from any and all actions, causes of and action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, trespasses, damages,
judgments, extents, executions, agreements, claims and demands whatsoever, in
law, admiralty, or equity, which against the Company Releasees the Investor
Releasors ever had, now have or hereafter can, shall or may have, from the
beginning of the world to, and including, immediately prior to the Closing,
arising out of, based on, resulting from, with respect to or by reason of that
certain litigation between the Investor and the Company, and claims which may
have been asserted in such litigation, and including, without limitation any
claims for legal fees related thereto.

 

(b)                  The Company on behalf of itself and its past, present and
future heirs, subsidiaries, affiliates or other entities, executors,
administrators, successors and assigns, shareholders, directors, officers,
partners, employees, agents, attorneys, members, controlling persons, advisors,
representatives or other entities controlled by them (hereinafter, collectively
referred to as the “Company Releasors”), and in consideration of the
transactions contemplated by this Agreement, and other good and valuable
consideration received from the Company, receipt whereof is hereby acknowledged,
releases and discharges the Investor and the Investor’s past, present and future
heirs, subsidiaries, affiliates or other entities, executors, administrators,
successor and assigns, shareholders, directors, officers, partners, employees,
agents, attorneys, members, controlling persons, advisors, representatives or
other entities controlled by them (collectively, hereinafter referred to as the
“Investor Releasees”) from any and all actions, causes of and action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, trespasses, damages,
judgments, extents, executions, agreements, claims and demands whatsoever, in
law, admiralty, or equity, which against the Investor Releasees the Company
Releasors ever had, now have or hereafter can, shall or may have, from the
beginning of the world to, and including, immediately prior to the Closing,
arising out of, based on, resulting from, with respect to or by reason of that
certain litigation between the Investor and the Company, including claims which
may have been asserted as counterclaims in such litigation, and including,
without limitation any claims for legal fees related thereto.

 



 24 

 

 

(c)                  This Section 7 shall not apply to the Transaction
Documents, nor to the release of any rights to indemnification related to
potential or actual third party claims. In the event a Closing does not occur,
then this Section 7 shall be of no force and effect and void ab initio.

 

8.MISCELLANEOUS.

 

(a)                  No Commissions. Neither the Company nor the Investor has
paid or given, or will pay or give, to any person, any commission or other
remuneration, directly or indirectly, in connection with the transactions
contemplated by this Agreement.

 

(b)                  Security Interest. Investor is authorized to take actions
necessary with respect to the security interest granted to the Investor in order
to memorialize the transactions described in this Agreement and protect such
security interest.

 

(c)                  Notice. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted via electronic mail, in each case addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
at the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received), (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur or (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient. The addresses for such communications shall be:
(i) if to the Company, to: ShiftPixy, Inc., 1 Venture, Suite 150, Irvine, CA
92618, Attn: Scott Absher, Chief Executive Officer, E-mail:
scott.absher@shiftpixy.com, with a copy by electronic mail only to (which shall
not constitute notice): Daniel Bagliebter, Esq., 666 Third Avenue, New York, New
York 10017, E-mail: dabagliebter@mintz.com, and (ii) if to the Holder, to: the
addresses indicated on the signature pages hereto.

 

(d)                  Register; Transfer Agent Instructions; Legend. The Company
and Investor hereby make and incorporate herein by this reference the covenants
made and undertaken in Article 5 of the Purchase Agreement, mutatis mutandum,
with respect to the Exchange Securities and Underlying Shares.

 

(e)                  Incorporation by Reference. Article 9 of the Purchase
Agreement is incorporated herein by this reference and made a part hereof with
respect to this Agreement.

 

 

[The remainder of the page is intentionally left blank]

 



 25 

 

 




IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY: SHIFTPIXY, INC.  

 

By:  

 

 

    Name:   Scott Absher     Title:   Chief Executive Officer 

 



 26 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

          INVESTOR: OSHER CAPITAL PARTNERS LLC  

 

By:  

      Name:         Title:              

Address for Notice:

 

     

E-mail Address for Notice:

 

          Facsimile Number for Notice:        

 



 27 

 